DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 12/17/2021, with respect to the rejection(s) of claims 1-20 of previous non-final action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Takehashi et al. (US 6624473) or Ishii et al. (US 20130099239).  

Claim 16 is amended with the feature in claim 1.  
Claims 2-4 and 18 are now rejected with new ground.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 cites “a capping layer disposed on the metal layer comprising molybdenum and tantalum”.  However, claim 7, which depends on claim 1, cites “the capping layer comprises molybdenum oxide (MoO2) and tantalum oxide (TaO).”  

The metal layer of “molybdenum and tantalum” in the independent claim 1 should not be “molybdenum oxide (MoO2) and tantalum oxide (TaO)” in the dependent claim 7 since the chemical and physical properties of “molybdenum and tantalum” and “molybdenum oxide (MoO2) and tantalum oxide (TaO)” are different and cannot depend on each other.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1, 8-9, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takehashi et al. (US 6624473).

    PNG
    media_image1.png
    266
    448
    media_image1.png
    Greyscale

Regard to claim 1, Takehashi et al. disclose a display device comprising: 
a base layer 10; 
a pixel disposed on the base layer and comprising a thin film transistor [the TFT connected to pixel electrode see Fig. 16 or 16]; and 
a signal line [gate line (lower gate electrode) 42] connected to the pixel, 
wherein the signal line comprises: 
a metal layer [lower gate electrode 42 (Fig. 11); or First lower gate electrode 421: Second lower gate electrode 422 (Figs. 16-17)] having a first light reflectance [due to lower gate electrode 42 made of Al, Al/Ti, Al/Zr/Ti, (Col. 18 lines 60-63)] ; and 
a capping layer [upper gate electrode 43 made of Ta, Cr, Mo, etc (Col. 18 lines 60-63)] disposed on the metal layer, 
comprising molybdenum and tantalum, and 
having a second light reflectance lower than the first light reflectance of the metal layer [due to upper gate electrode 43 made of Ta, Cr, Mo], 
wherein the capping layer comprises 
a tip protruding from a sidewall of the metal layer, and 
the tip protrudes more than a contact point at which the sidewall of the metal layer contacts with the base layer when viewed in a plane.

Regard to claim 8, Takehashi et al. disclose the display device, wherein tthe metal layer comprises a first metal layer comprising a first metal material and a second metal layer comprising a second metal material, and the first metal layer and the second metal layer are sequentially stacked.

Regard to claim 9, Takehashi et al. disclose the display device, wherein the first metal layer comprises a refractory metal including at least one of niobium (Nb), vanadium (V), tantalum (Ta), titanium (Ti), zirconium (Zr), hafnium (Hf), molybdenum (Mo), rhenium (Re), or tungsten (W), and the second metal layer comprises copper (Cu), silver (Ag), aluminum (Al) or an alloy thereof.

Regard to claim 13, Takehashi et al. disclose the display device, wherein the capping layer contacts with the metal layer.

Regard to claim 15, Takehashi et al. disclose the display device, wherein the sidewall of the metal layer entirely overlaps the tip when viewed in the plane.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20190086754) in view of Takehashi et al. (US 6624473).

    PNG
    media_image2.png
    378
    1363
    media_image2.png
    Greyscale

Regard to claim 1, Yang et al. disclose a display device comprising: 
a base layer 110; 
a pixel disposed on the base layer and comprising a thin film transistor and a signal line connected to the pixel (see Fig. 2), 
wherein the signal line [gate signal wires 210, data signal wire 510, a reference voltage wire 570] comprises: 
a metal layer 201/501 having a first light reflectance; and 
a capping layer 202/502 disposed on the metal layer, comprising molybdenum and tantalum, and having a second light reflectance lower than the first light reflectance of the metal layer [The first metal oxide layer 202 may be a single layer disposed directly on the second metal layer 201b and has a higher light absorptivity and a lower light reflectivity than the first conductive metal layer 201 [0117]. The first metal oxide layer 202 may include MoxTayOz [0118]], 
wherein  (see Fig. 4)
the capping layer comprises a tip protruding from a sidewall of the metal layer, 
the tip protrudes less than a contact point at which the sidewall of the metal layer contacts with the base layer when viewed in a plane.  

Regard to claim 16, Yang et al. disclose a display device comprising:  
a base layer 110; 
a pixel disposed on the base layer (see Fig. 2); 
a first signal line connected to the pixel and disposed in a first layer [gate signal wires 210] disposed in a first layer [the first wiring layer 200 including the gate signal wire 210 and the sustaining electrode 230 [0068]]; and 
a second signal line [data signal wire 510 or a reference voltage wire 570] connected to the pixel and disposed in a second layer that is different from the first layer[the second wiring layer 500 may include a data signal wire 510, a source electrode layer 530 and a drain electrode layer 550, and may further include a reference voltage wire 570 [0076]], 
wherein at least one of the first signal line and the second signal line comprises: 
a metal layer having a first light reflectance; and 
a capping layer disposed on the metal layer, comprising molybdenum and tantalum, and having a second light reflectance lower than the first light reflectance of the metal layer [The first metal oxide layer 202 may be a single layer disposed directly on the second metal layer 201b and has a higher light absorptivity and a lower light reflectivity than the first conductive metal layer 201 [0117]. The first metal oxide layer 202 may include MoxTayOz [0118]], 
wherein 
the capping layer comprises a tip protruding from a sidewall of the metal layer, 
wherein 
the tip protrudes less than a contact point at which the sidewall of the metal layer contacts with the base layer when viewed in a plane.
wherein 
a length of the tip is equal to or greater than about 4000 angstroms and equal to or smaller than about 6000 angstroms [the upper limit of the length L2 of the tip of the first metal oxide layer 202 may be approximately 0.80 µm=8000 angstroms or less [0124] covering a range of 6000 angstroms or less as claim 16 cited],
wherein 
a content ratio of the molybdenum to the tantalum in the capping layer is from about 80:20 to about 97:3 [see Fig. 15, The first metal oxide layer 202 may include MoxTayOz with the upper limit of the ratio of y to (x+y) may be approximately 0.02, where the content (i.e., the amount) of tantalum (Ta) among the metal atoms in the first metal oxide layer 202 may be equal to or less than approximately 2.0 at % (atomic percent) [0118]; and the lower limit of the ratio of y to (x+y) may be approximately 0.003 or greater, where the content of tantalum approximately 0.3 at % or more, or approximately 0.5 at % or more in light of the processability [0119]].  

Regard to claim 17, Yang et al. disclose a method of manufacturing a display device, comprising: 
providing a conductive layer  on a base layer [a first conductive metal layer 201' is formed on a first base 110 (see Fig. 6)]; 
providing an oxide layer comprising molybdenum and tantalum on the conductive layer [see Fig. 7, a first metal oxide layer 202' is formed on the first conductive metal layer 201']; 
forming a photoresist pattern on the oxide layer [see Fig. 8, a first mask pattern MP1 is formed of photosensitive material on the first metal oxide layer 202' [0150]]; 
etching the conductive layer and the oxide layer to form a signal line that comprises a metal layer and a capping layer[see FIG. 9, the first metal layer 201a', the second metal layer 201b' and the first metal oxide layer 202' are etched altogether utilizing the first mask pattern MP1 as an etch mask [0154]],
wherein 
the capping layer comprises a tip protruding from a sidewall of the metal layer, and  
the tip protrudes less than a contact point at which the sidewall of the metal layer contacts with the base layer when viewed in a plane.  

However, Yang et al. fail to disclose the display device, wherein the tip protrudes more than a contact point at which the sidewall of the metal layer contacts with the base layer when viewed in a plane.

    PNG
    media_image1.png
    266
    448
    media_image1.png
    Greyscale

Takehashi et al. teach the display device, wherein the signal line comprises: 
a metal layer [lower gate electrode 42 (Fig. 11); or First lower gate electrode 421: Second lower gate electrode 422 (Figs. 16-17)] having a first light reflectance [due to lower gate electrode 42 made of Al, Al/Ti, Al/Zr/Ti, (Col. 18 lines 60-63)] ; and 
a capping layer [upper gate electrode 43 made of Ta, Cr, Mo, etc (Col. 18 lines 60-63)] disposed on the metal layer, 
comprising molybdenum and tantalum, and 
having a second light reflectance lower than the first light reflectance of the metal layer [due to upper gate electrode 43 made of Ta, Cr, Mo], 
wherein the capping layer comprises 
a tip protruding from a sidewall of the metal layer, and 
the tip protrudes more than a contact point at which the sidewall of the metal layer contacts with the base layer when viewed in a plane.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display device as Yang et al. disclosed with the tip protruded more than a contact point at which the sidewall of the metal layer contacts with the base layer when viewed in a plane for reducing the parasitic capacitance of the pixel TFT and off current, and at the same time suppressing as far as possible the reduction in on-current (col. 22 lines 42-44, col. 20 lines 10-13, col. 18 line 41 to col. 19 line 7) as Takehashi et al. taught.

Regard to claim 5, Yang et al. disclose the display device, wherein a content ratio of the molybdenum to the tantalum in the capping layer is from about 80:20 to about 97:3 [see Fig. 15, The first metal oxide layer 202 may include MoxTayOz with the upper limit of the ratio of y to (x+y) may be approximately 0.02, where the content (i.e., the amount) of tantalum (Ta) among the metal atoms in the first metal oxide layer 202 may be equal to or less than approximately 2.0 at % (atomic percent) [0118]; and the lower limit of the ratio of y to (x+y) may be approximately 0.003 or greater, where the content of tantalum approximately 0.3 at % or more, or approximately 0.5 at % or more in light of the processability [0119]].
Regard to claim 6, Yang et al. disclose the display device, wherein the capping layer has an average reflectance equal to or smaller than about 20% in a wavelength range that is equal to or greater than about 400nm and equal to or smaller than about 800nm, and the capping layer has a second thickness that is equal to or greater than about 500 angstroms and equal to or smaller than about 1500 angstroms [when the thickness of the MoxTayOz layer is 550 ANG, the reflectivity with respect to light having the wavelength of 550 nm was approximately 7.5%.  On the other hand, as the thickness of the MoxTayOz layer is increased to 600 ANG, the reflectivity with respect to light having the wavelength of 550 nm was increased (e.g., abruptly increased) to approximately 10.7%.  When the thickness of the MoxTayOz layer is 750 ANG or more, the reflectivity with respect to light having the wavelength of 550 nm converged to approximately 20% [0210]].

Regard to claim 7, Yang et al. disclose the display device, wherein the capping layer comprises molybdenum oxide (MoO2) and tantalum oxide (TaO) which made compound of MoxTayOz layer.

Regard to claims 8-9, Yang et al. disclose the display device, wherein the metal layer comprises a first metal layer comprising a first metal material and a second metal layer comprising a second metal material, and the first metal layer and the second metal layer are sequentially stacked, wherein the first metal layer comprises a refractory metal including at least one of niobium (Nb), vanadium (V), tantalum (Ta), titanium (Ti), zirconium (Zr), hafnium (Hf), molybdenum (Mo), rhenium (Re), or tungsten (W) [0112], and the second metal layer comprises copper (Cu), silver (Ag), aluminum (Al) or an alloy thereof [0113].  

Regard to claim 10, Yang et al. disclose the display device, wherein the metal layer comprises: a metal layer main body comprising a metal material; and a metal oxide layer disposed on a side surface of the metal layer main body, wherein the metal oxide layer corresponds to the sidewall of the metal layer (see Fig. 4).

Regard to claim 11, Yang et al. disclose the display device, wherein the metal oxide layer comprises titanium oxide [formed MoxTayOz layer] or copper oxide.  

Regard to claim 12, Yang et al. disclose the display device, wherein the metal layer comprises a first metal layer comprising a first metal material and a second metal layer comprising a second metal material, the first metal layer and the second metal layer are sequentially stacked [0112]-[0113], wherein the metal oxide layer comprises a first metal oxide layer comprising a first oxide of the first metal material and disposed on a first side surface of the first metal layer and a second metal oxide layer comprising a second oxide of the second metal material and disposed on a second side surface of the second metal layer [the second metal layer 201b disposed directly on the first metal layer 201a [0112] and the first metal oxide layer 202 may be a single layer disposed directly on the second metal layer 201b [0118]].  

Regard to claim 13, Yang et al. disclose the display device, wherein the capping layer contacts with the metal layer.  
Regard to claim 14, Yang et al. disclose the display device further comprising 
a first signal line [gate signal wires 210] disposed in a first layer [the first wiring layer 200 including the gate signal wire 210 and the sustaining electrode 230 [0068]] and 
a second signal line [data signal wire 510 or a reference voltage wire 570] disposed in a second layer that is different from the first layer [the second wiring layer 500 may include a data signal wire 510, a source electrode layer 530 and a drain electrode layer 550, and may further include a reference voltage wire 570 [0076]], 
wherein  
the first signal line and the second signal line are spaced apart from each other with an insulating layer interposed between the first signal line and the second signal line [first insulating layer 310 may be disposed on the entire surface of the first base 110 over the first wiring layer 200], 
wherein the thin film transistor comprises 
a control electrode [the sustaining electrode 230 including portions 231 extending in the first direction X and portions 232 extending in the second direction Y] disposed in the first layer, 
an input electrode disposed in the second layer [see Figs. 2-4, the first source electrode 531, the second source electrode 532 and the third source electrode 533 may serve as input terminals of the first switching element Q1, the second switching element Q2 and the third switching element Q3, respectively [0078]], and 
an output electrode disposed in the second layer and spaced apart from the input electrode [see Figs. 2-4, The first drain electrode 551, the second drain electrode 552 and the third drain electrode 553 may serve as output terminals of the first switching element Q1, the second switching element Q2 and the third switching element Q3, respectively [0082]]. 
wherein 
a display element of the pixel is connected to the output electrode, and 
at least one of the control electrode, the input electrode, and the output electrode comprises the metal layer and the capping layer [see Fig. 4 in section IVc-IVc'].  

Regard to claim 15, Yang et al. disclose the display device, wherein the sidewall of the metal layer entirely overlaps the tip when viewed in the plane (see Fig. 5).  

Regard to claim 20, Yang et al. disclose the method, wherein a content ratio of the molybdenum to the tantalum in the oxide layer is from about 80:20 to about 97:3 [see Fig. 15, The first metal oxide layer 202 may include MoxTayOz with the upper limit of the ratio of y to (x+y) may be approximately 0.02, where the content (i.e., the amount) of tantalum (Ta) among the metal atoms in the first metal oxide layer 202 may be equal to or less than approximately 2.0 at % (atomic percent) [0118]; and the lower limit of the ratio of y to (x+y) may be approximately 0.003 or greater, where the content of tantalum approximately 0.3 at % or more, or approximately 0.5 at % or more in light of the processability [0119]].  
19 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20190086754) in view of Takehashi et al. (US 6624473) as applied to claim 17 in further view of Imoto et al. (US 20120244659).

Yang et al. fail to disclose the method of claim further comprising heat-treating the signal line under an oxygen condition to form a metal oxide layer.  

Imoto et al. teach a film including oxide is used for the hydrogen permeable film 105, whereby oxygen can be supplied from the hydrogen permeable film 105 to the oxide semiconductor film 103 by heat treatment which is performed later for releasing hydrogen from the oxide semiconductor film 103.  By supplying oxygen to the oxide semiconductor film 103, oxygen deficiency in the oxide semiconductor film 103 is reduced and generation of electrons serving as a carrier is suppressed accordingly.  Specifically, a silicon oxide film or a silicon oxynitride film can be used as the film including oxide [0061]. Specifically, the oxynitride film including In is a film formed using at least indium nitride and one or more materials of indium oxide, gallium oxide, zinc oxide, tin oxide, aluminum oxide, tungsten oxide, molybdenum oxide, titanium oxide, tantalum oxide, and silicon oxide [0065]. Thus for the same purpose of supplying oxygen to the oxide metal, heat-treating the signal line under an oxygen condition to form a metal oxide layer as claim 19 cited.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display device as Yang et al. disclosed with the method of claim further comprising heat-treating the signal line under an oxygen condition to form a metal oxide layer for releasing hydrogen from and supplying oxygen to a metal oxide layer as Imoto taught.

3.	Claims 1-5, 8-9, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (US 20130099239) in view of Takehashi et al. (US 6624473).

    PNG
    media_image3.png
    261
    405
    media_image3.png
    Greyscale

Regard to claim 1, Ishii et al. disclose a display device comprising: 
a base layer 100; 
a pixel P disposed on the base layer and comprising a thin film transistor T; and 
a signal line [gate line ] connected to the pixel, 

a metal layer [a lower AlCu layer 11] having a first light reflectance ; and 
a capping layer [an upper MoCr layer 12 since it contains the “refractory metal material”] disposed on the metal layer,  
comprising molybdenum and chromium, and  
having a second light reflectance lower than the first light reflectance of the metal layer, 
wherein the capping layer comprises 
a tip protruding from a sidewall of the metal layer, and 
the tip protrudes more than a contact point at which the sidewall of the metal layer contacts with the base layer when viewed in a plane.

Ishii et al. fail to disclose the display device, wherein the signal line comprises: a metal layer having a first light reflectance; and a capping layer disposed on the metal layer, comprising molybdenum and tantalum, and having a second light reflectance lower than the first light reflectance of the metal layer. 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to use refractory metals such as W, Ta, Mo, and Nb alloys for capping layer for low reflectivity in the visible range as their known physical property, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Leshin, 125 USPQ 146.  These are known materials and known properties of refractory metals such as W, Ta, Mo, and Nb alloys for capping layer for low reflectivity in the visible light as their known physical property, and the use thereof would have been predictable to one of ordinary skill in the art.  The benefits of these materials/qualities include low reflectivity in the visible range. 

Takehashi et al. teach the display device, wherein the signal line comprises: 
a metal layer [lower gate electrode 42 (Fig. 11); or First lower gate electrode 421: Second lower gate electrode 422 (Figs. 16-17)] having a first light reflectance [due to lower gate electrode 42 made of Al, Al/Ti, Al/Zr/Ti, (Col. 18 lines 60-63)] ; and 
a capping layer [upper gate electrode 43 made of Ta, Cr, Mo, etc (Col. 18 lines 60-63)] disposed on the metal layer, 
comprising molybdenum and tantalum, and 
having a second light reflectance lower than the first light reflectance of the metal layer [due to upper gate electrode 43 made of Ta, Cr, Mo]. 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display device as Ishii et al. disclosed with the signal line comprising: a metal layer having a first light reflectance ; and a capping layer disposed on the metal layer,  comprising molybdenum and tantalum, and having a second light reflectance lower than the first light reflectance of the metal layer for providing high density and masking effect (Col. 18 lines 58-60) as Takehashi et al. taught.


    PNG
    media_image4.png
    261
    926
    media_image4.png
    Greyscale

Regard to claim 2, Ishii et al. disclose the display device, wherein, a length d of the tip [a width w of the overhang is smaller than that of the overhang 150 of FIG. 3] satisfies a condition of d ≥ h/(tan(90°-Ɵα)) + h/(tan(Ɵβ)), where h denotes a first thickness of the metal layer, Ɵα denotes an outermost viewing angle of the display device, and Ɵβ denotes a taper angle of the metal layer [since condition of Fig 5B (instant application) similar to Figs. 8-9 of Ishii et al.].

Regard to claim 3, Ishii et al. disclose the display device, wherein a length d of the tip [a width w of the overhang is smaller than that of the overhang 150 of FIG. 3] results in the formation of a smaller slit near the gate line 10 when a gate insulating film 102 is deposited over the gate line 10 [0049]; the thickness ratio of the two layers of the gate line 10, or the thickness ratio of the upper MoCr layer 12 (replaced with MoTa layer) to the lower AlCu layer 11, and how it influences the overhang width w of the upper MoCr layer 12 (replaced with MoTa layer) and the taper angle of the gate line 10 [0059]. Further, as already stated with reference to FIG. 5, when the thickness ratio is 0.4 or greater, the overhang width w is in an acceptable range. Therefore, the thickness ratio of the upper layer 12 to the lower layer 11 should be in the range of 0.4 to 1.0, or preferably in the range of 0.6 to 1.0 [0058]. It would have been an obvious matter of choice to have a length d of the tip, wherein “the length d is equal to or greater than about 4000 angstroms and equal to or smaller than about 6000 angstroms”, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). It would be obvious as a matter of design choice to have a length d of the tip, wherein “the length d is equal to or greater than about 4000 angstroms and equal to or smaller than about 6000 angstroms”, since applicant has not disclosed that “the length equal to or greater than about 4000 angstroms and equal to or smaller than about 6000 angstroms” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “the length equal to or greater than about 4000 angstroms and equal to or smaller than about 6000 angstroms”.

Regard to claim 4, Ishii et al. disclose the display device, wherein the thickness of the lower AlCu layer 11 fixed to 100 nm=1000 angstroms. It would have been an obvious matter of choice to have the thickness, wherein “the h is equal to or greater than about 5000 angstroms and equal to or smaller than about 10000 angstroms”, since such a modification would have involved a mere change in the size of the component. A change of size is the h is equal to or greater than about 5000 angstroms and equal to or smaller than about 10000 angstroms”, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). 

Regard to claim 5, Ishii et al. disclose the display device, wherein the proportion of the Cr in the MoCr is less than 5.0% (preferably more than 2.0% but less than 3.0%), that is a content ratio of the molybdenum to the chromium in the capping layer is from about 80:20 to about 97:3.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to change any refractory metals such as W, Ta, Mo, and Nb alloys with Chromium Cr for capping layer for low reflectivity in the visible range as their known physical property, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Leshin, 125 USPQ 146.  These are known materials and known properties of refractory metals such as W, Ta, Mo, and Nb alloys for capping layer for low reflectivity in the visible light as their known physical property, and the use thereof would have been predictable to one of ordinary skill in the art.  The benefits of these materials/qualities include low reflectivity in the visible range. Therefore, the display device, wherein a content ratio of the molybdenum to the tantalum in the capping layer is from about 80:20 to about 97:3.

Regard to claim 8, Ishii et al. and Takehashi et al. disclose the display device, wherein tthe metal layer comprises a first metal layer comprising a first metal material and a second metal layer comprising a second metal material, and the first metal layer and the second metal layer are sequentially stacked.

Regard to claim 9, Ishii et al. and Takehashi et al. disclose the display device, wherein tthe first metal layer comprises a refractory metal including at least one of niobium (Nb), vanadium (V), tantalum (Ta), titanium (Ti), zirconium (Zr), hafnium (Hf), molybdenum (Mo), rhenium (Re), or tungsten (W), and the second metal layer comprises copper (Cu), silver (Ag), aluminum (Al) or an alloy thereof.

Regard to claim 13, Ishii et al. and Takehashi et al. disclose the display device, wherein the capping layer contacts with the metal layer.

Regard to claim 14, Ishii et al. and Takehashi et al. disclose the display device, wherein further comprising a first signal line (gate line 10) disposed in a first layer and a second signal line (data line 20) disposed in a second layer that is different from the first layer as Fig. 2 shown, wherein the first signal line and the second signal line are spaced apart from each other with an insulating layer [a gate insulating film 102] interposed between the first signal line and the second signal line, wherein the thin film transistor T comprises a control electrode [a gate electrode 101] disposed in the first layer, an input 

Regard to claim 15, Ishii et al. and Takehashi et al. disclose the display device, wherein the sidewall of the metal layer entirely overlaps the tip when viewed in the plane.

4.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (US 20130099239) in view of Takehashi et al. (US 6624473).

    PNG
    media_image3.png
    261
    405
    media_image3.png
    Greyscale

Regard to claim 16, Ishii et al. disclose a display device comprising: 
a base layer 100; 
a pixel disposed on the base layer; 
a first signal line [gate line 10] connected to the pixel and disposed in a first layer; 
a second signal line [data line 20] connected to the pixel and disposed in a second layer that is different from the first layer, 
wherein at least one of the first signal line and the second signal line comprises: 
a metal layer [a lower AlCu layer 11] having a first light reflectance ; and 
a capping layer [an upper MoCr layer 12 since it contains the “refractory metal material”] disposed on the metal layer,  
comprising molybdenum and chromium, and  
having a second light reflectance lower than the first light reflectance of the metal layer, 
wherein the capping layer comprises 
a tip protruding from a sidewall of the metal layer, and 
the tip protrudes more than a contact point at which the sidewall of the metal layer contacts with the base layer when viewed in a plane.

Ishii et al. fail to disclose the display device, wherein the signal line comprises: a metal layer having a first light reflectance ; and a capping layer disposed on the metal layer,  comprising molybdenum and tantalum, and having a second light reflectance lower than the first light reflectance of the metal layer, wherein a length of the tip is equal to or greater than about 4000 angstroms and equal to or smaller than about 6000 angstroms, and wherein a content ratio of the molybdenum to the tantalum in the capping layer is from about 80:20 to about 97:3.

Takehashi et al. teach the display device, wherein the signal line comprises: 
a metal layer [lower gate electrode 42 (Fig. 11); or First lower gate electrode 421: Second lower gate electrode 422 (Figs. 16-17)] having a first light reflectance [due to lower gate electrode 42 made of Al, Al/Ti, Al/Zr/Ti, (Col. 18 lines 60-63)] ; and 
a capping layer [upper gate electrode 43 made of Ta, Cr, Mo, etc (Col. 18 lines 60-63)] disposed on the metal layer, 
comprising molybdenum and tantalum, and 
having a second light reflectance lower than the first light reflectance of the metal layer [due to upper gate electrode 43 made of Ta, Cr, Mo]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use refractory metals such as W, Ta, Mo, and Nb alloys for capping layer for low reflectivity in the visible range as their known physical property, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Leshin, 125 USPQ 146.  These are known materials and known properties of refractory metals such as W, Ta, Mo, and Nb alloys for capping layer for low reflectivity in the visible light as their known physical property, and the use thereof would have been predictable to one of ordinary skill in the art.  The benefits of these materials/qualities include low reflectivity in the visible range. 

Ishii et al. disclose the display device, wherein the proportion of the Cr in the MoCr is less than 5.0% (preferably more than 2.0% but less than 3.0%), that is a content ratio of the molybdenum to the chromium in the capping layer is from about 80:20 to about 97:3.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to change any refractory metals such as W, Ta, Mo, and Nb alloys with Chromium Cr for capping layer for low reflectivity in the visible range as their known physical property, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Leshin, 125 USPQ 146.  These are known materials and known properties of refractory metals such as W, Ta, Mo, and Nb alloys for capping layer for low reflectivity in the visible light as their known physical property, and the use thereof would have been predictable to one of 

Regard to claim 3, Ishii et al. disclose the display device, wherein a length d of the tip [a width w of the overhang is smaller than that of the overhang 150 of FIG. 3] results in the formation of a smaller slit near the gate line 10 when a gate insulating film 102 is deposited over the gate line 10 [0049]; the thickness ratio of the two layers of the gate line 10, or the thickness ratio of the upper MoCr layer 12 (replaced with MoTa layer) to the lower AlCu layer 11, and how it influences the overhang width w of the upper MoCr layer 12 (replaced with MoTa layer) and the taper angle of the gate line 10 [0059]. Further, as already stated with reference to FIG. 5, when the thickness ratio is 0.4 or greater, the overhang width w is in an acceptable range. Therefore, the thickness ratio of the upper layer 12 to the lower layer 11 should be in the range of 0.4 to 1.0, or preferably in the range of 0.6 to 1.0 [0058]. It would have been an obvious matter of choice to have a length d of the tip, wherein “the length d is equal to or greater than about 4000 angstroms and equal to or smaller than about 6000 angstroms”, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). It would be obvious as a matter of design choice to have a length d of the tip, wherein “the length d is equal to or greater than about 4000 angstroms and equal to or smaller than about 6000 angstroms”, since applicant has not disclosed that “the length equal to or greater than about 4000 angstroms and equal to or smaller than about 6000 angstroms” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “the length equal to or greater than about 4000 angstroms and equal to or smaller than about 6000 angstroms”.

Regard to claim 4, Ishii et al. disclose the display device, wherein the thickness of the lower AlCu layer 11 fixed to 100 nm=1000 angstroms. It would have been an obvious matter of choice to have the thickness, wherein “the h is equal to or greater than about 5000 angstroms and equal to or smaller than about 10000 angstroms”, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the thickness, wherein “the h is equal to or greater than about 5000 angstroms and equal to or smaller than about 10000 angstroms”, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display device as Ishii et al. disclosed with the signal line comprising: a metal layer having a first light reflectance; and a capping layer disposed on the metal layer,  comprising molybdenum and tantalum, and having a second light reflectance lower than the first light reflectance .

5.	Claims 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (US 20130099239) in view of Yang et al. (US 20190086754).

    PNG
    media_image3.png
    261
    405
    media_image3.png
    Greyscale

Regard to claim 17, Ishii et al. disclose a method of manufacturing a display device, comprising: 
providing a conductive layer [AlCu layer 11] on a base layer 100; 
providing an layer comprising molybdenum and  chromium [MoCr layer 12] on the conductive layer; 
forming a photoresist pattern 200 on the layer; and 
etching the conductive layer and the layer to form a signal line that comprises a metal layer and a capping layer, 
wherein 
the capping layer comprises a tip protruding from a sidewall of the metal layer, and 
wherein 
the tip protrudes more than a contact point at which the sidewall of the metal layer contacts with the base layer when viewed in a plane.

Ishii et al. disclose fail to disclose the method of manufacturing a display device, comprising: providing a conductive layer on a base layer; providing an oxide layer comprising molybdenum and tantalum on the conductive layer; forming a photoresist pattern on the oxide layer; and etching the conductive layer and the oxide layer to form a signal line that comprises a metal layer and a capping layer.

Yang et al. disclose a method of manufacturing a display device, comprising: 
providing a conductive layer  on a base layer [a first conductive metal layer 201' is formed on a first base 110 (see Fig. 6)]; 
providing an oxide layer comprising molybdenum and tantalum on the conductive layer [see Fig. 7, a first metal oxide layer 202' is formed on the first conductive metal layer 201']; 
forming a photoresist pattern on the oxide layer [see Fig. 8, a first mask pattern MP1 is formed of photosensitive material on the first metal oxide layer 202' [0150]
etching the conductive layer and the oxide layer to form a signal line that comprises a metal layer and a capping layer[see FIG. 9, the first metal layer 201a', the second metal layer 201b' and the first metal oxide layer 202' are etched altogether utilizing the first mask pattern MP1 as an etch mask [0154]].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display device as Ishii et al. disclosed with providing a conductive layer on a base layer; providing an oxide layer comprising molybdenum and tantalum on the conductive layer; forming a photoresist pattern on the oxide layer; and etching the conductive layer and the oxide layer to form a signal line that comprises a metal layer and a capping layer for  improved resolution and display quality [0006], [0034] as Yang et al. taught.

Regard to claim 18, Ishii et al. disclose the display device, wherein, a length d of the tip [a width w of the overhang is smaller than that of the overhang 150 of FIG. 3] satisfies a condition of d ≥ h/(tan(90°-Ɵα)) + h/(tan(Ɵβ)), where h denotes a first thickness of the metal layer, Ɵα denotes an outermost viewing angle of the display device, and Ɵβ denotes a taper angle of the metal layer [since condition of Fig 5B (instant application) similar to Figs. 8-9 of Ishii et al.].

Regard to claim 20, Yang et al. disclose the method, wherein a content ratio of the molybdenum to the tantalum in the oxide layer is from about 80:20 to about 97:3 [see Fig. 15, The first metal oxide layer 202 may include MoxTayOz with the upper limit of the ratio of y to (x+y) may be approximately 0.02, where the content (i.e., the amount) of tantalum (Ta) among the metal atoms in the first metal oxide layer 202 may be equal to or less than approximately 2.0 at % (atomic percent) [0118]; and the lower limit of the ratio of y to (x+y) may be approximately 0.003 or greater, where the content of tantalum approximately 0.3 at % or more, or approximately 0.5 at % or more in light of the processability [0119]].

6.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (US 20130099239) in view of Yang et al. (US 20190086754) as applied to claim 17 in further view of Imoto et al. (US 20120244659).

Ishii et al.  and Yang et al. fail to disclose the method of claim further comprising heat-treating the signal line under an oxygen condition to form a metal oxide layer.  

Imoto et al. teach a film including oxide is used for the hydrogen permeable film 105, whereby oxygen can be supplied from the hydrogen permeable film 105 to the oxide semiconductor film 103 by heat treatment which is performed later for releasing hydrogen from the oxide semiconductor film 103.  By supplying oxygen to the oxide semiconductor film 103, oxygen deficiency in the oxide semiconductor film 103 is reduced and generation of electrons serving as a carrier is suppressed accordingly.  Specifically, a silicon oxide film or a silicon oxynitride film can be used as the film including oxide [0061]. Specifically, the oxynitride film including In is a film formed using at least indium nitride and one or more materials of indium oxide, gallium oxide, zinc oxide, tin oxide, aluminum oxide, tungsten oxide, molybdenum oxide, titanium oxide, tantalum oxide, and silicon oxide [0065]. Thus for the same purpose of supplying oxygen to the oxide metal, heat-treating the signal line under an oxygen condition to form a metal oxide layer as claim 19 cited.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display device as Yang et al. disclosed with the method of claim further comprising heat-treating the signal line under an oxygen condition to form a metal oxide layer for releasing hydrogen from and supplying oxygen to a metal oxide layer as Imoto taught.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871